DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated April 12, 2022, has been entered.
Claim Rejections – 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-8 are rejected under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Considering Claims 1-8: Claim 1 states that “the inorganic particles are two kinds of inorganic particles having a specific surface area of 20 m2/g or more and 90 m2/g or less and inorganic particles having a specific surface area of 100 m2/g or more and 200 m2/g or less.”  The broadest reasonable interpretation of this language requires the presences of three types of inorganic particles, two having a surface area of 20 to 90 m2/g and one having a surface area of 100 to 200 m2/g.
	There does not appear to be support in the original disclosure for a method for producing an ionic liquid-containing structure where an inorganic particle network structure is formed from three types of inorganic particles having the recited dimensions.  At page 4 of the remarks dated April 12, 2022, applicant states that support for the amendment to claim 1 (which includes the language quoted above) is found at [0049] of the application as originally filed.  However, this paragraph of the original disclosure describes mixing a first type of inorganic particles having a surface area of 20 to 90 m2/g and a second type of inorganic particles having a surface area of 100 to 200 m2/g.  The original disclosure does not appear to describe the use of an additional, third type of inorganic particles having a surface area of 20 to 90 m2/g.
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 9 and 10 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claims 9 and 10: Claim 9 recites “the inorganic particles having a specific surface area of 20 m2/g or more and 90 m2/g or less and the inorganic particles having a specific surface area of 100 m2/g or more and 200 m2/g or less are mixed.”  The claims are indefinite because the terms “the inorganic particles having a specific surface area of 20 m2/g or more and 90 m2/g” and “the inorganic particles having a specific surface area of 100 m2/g or more and 200 m2/g or less” lack antecedent basis.  For the purpose of further examination, the claim is interpreted as requiring that the claimed inorganic particle network structure comprise the two types of inorganic particles recited by the claim.
Response to Arguments
Applicant’s arguments in the remarks dated April 12, 2022, have been fully considered, and the examiner responds as follows.
In the remarks, applicant argues that the obviousness rejection set forth in the Office Action dated January 13, 2022, should be withdrawn because prior art reference US 2014/0322550 (“Wang”) does not teach the types of inorganic particles required by present independent claims 1 and 9.  Claim 1 requires three types of inorganic particles having specified specific surface areas.  Claim 9 requires two types of inorganic particles having specified surface areas.  The examiner finds that absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art to have modified Wang to produce an ionic liquid-containing structure having the polymer network structure of claims 1 and 9 together with an inorganic particle network structure with inorganic particle populations having the specific surface areas required by claims 1 and 9. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767